Citation Nr: 1549547	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-43 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently service connected for hearing loss, assigned a 80 percent disability rating, tinnitus, assigned a 10 percent disability rating, and residuals of malaria, assigned a noncompensable disability rating. 

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a). 

The Veteran is currently service connected for hearing loss, assigned a 80 percent disability rating, tinnitus, assigned a 10 percent disability rating, and residuals of malaria, assigned a noncompensable disability rating.  Accordingly, the Veteran meets the schedular criteria for a TDIU.

The evidence shows that the Veteran's service-connected hearing loss and tinnitus render him unable to secure or follow a substantially gainful occupation.  The Veteran has not worked since July 1989, when he retired from his employment at a paint company in their credit department.

The Veteran was afforded a VA examination in June 2012 for his bilateral hearing loss and tinnitus.  The examiner indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work and commented that he had the most difficulty hearing regular one-on-one conversations and would misunderstand people a lot.

The Veteran was afforded another examination in April 2013 to determine whether his hearing loss prevented substantially gainful employment.  The examiner indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work, and commented that he had the most difficulty hearing soft spoken people and when people turn away.  The Veteran reported that he retired in about 1990 due to age.  He stated he had hearing issues at that time, but it was not as bad as it is now.  He had people repeat themselves at times, which was noticed by some co-workers, but the hearing loss did not keep him from performing his job.  He tried hearing aids about 2-3 times while he was still working, but did not like them.  He stated that he planned on staying retired and was not looking for employment.  The examiner noted that per the Veteran's own admission, his hearing loss did not limit his ability to perform his job and his tinnitus did not keep him from doing daily activities.  The examiner opined that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities and employment would be more than feasible in a loosely supervised situation.

In a May 2013 disability benefits questionnaire, the Veteran's private audiologist stated that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  She commented that daily communication was very hard to understand, especially when noise was present, and he has significant poor word understanding.  The Veteran's private audiologist also stated in a May 2013 letter that the Veteran's post-service occupation was working for a paint company in sales department and that he experienced more difficulty hearing and understanding conversations.  The private audiologist opined that the Veteran's severe bilateral hearing loss with very poor word recognition score and bilateral tinnitus rendered him unemployable.  She explained that he needed to avoid working in any environment in which there was any noise which may exacerbate his hearing loss and his limitations would prevent verbal communications face-to-face as well as by telephone, even with the use of amplification.  His condition would also pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery and his service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation and/or amplification.  

Although the April 2013 VA examiner stated that the Veteran was able to work with reasonable accommodations and that his hearing loss did not impact his work when he was employed, he did not consider that the Veteran's current disability level or that his last occupation was working in a credit department.  The VA examiners did find that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The Veteran currently has significant hearing loss with speech discrimination scores of 60 percent in the right ear and zero percent in the left ear.  Based on the level of his hearing loss and tinnitus, it is unlikely that he would be able to secure more than marginal employment in light of his work experience and education, which is supported by the private audiologist's opinion.  

In summary, when reasonable doubt is resolved in the Veteran's favor, the Board concludes that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted. 


ORDER

A TDIU is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


